Morse, C. J.,
concurring. The ostensible primary object of the law under consideration was to preserve the purity of *221elections and throw additional safeguards around the ballot-box. Such a .law should be sustained, unless in plain violation of the letter or spirit of the Constitution. Every good citizen, regardless of political belief or party action, ought to and does desire that the right of suffrage shall be amply protected against hindrance or obstruction to the legal voter, as well as against the fraudulent exercise of the elective franchise. The security and permanency of good government also depend upon it. We can take judicial knowledge, I think, that political corruption exists, and that there has been, and is liable to be, a dishonest depositing and an unfair counting of ballots. There is no doubt but legislation is needed to protect and purify the exercise of this, one of the highest privileges of the citizen.
The constitutionality of this act, which is in the form of an amendment to the charter of the city of Detroit, was attacked upon the. argument in this Court upon four grounds, namely:
First. That it is in conflict with the provision of the Constitution that “No law shall embrace more than one object, which shall be expressed in its title.”
Second. That it violates another provision of the Constitution, to wit: “No law shall be revised, altered, or amended, by reference to its title only; but the act revised, and the section or sections of the act altered or amended, shall be re-enacted and published at length.”
Third. The form of registration prescribed is not in harmony with the constitutional qualifications of electors in this State.
Fourth. The Act is wholly void because of the political tests or qualifications of the registration and inspection officers.
I am not satisfied that the first two objections are tenable.
As to the third objection, while I believe the form prescribed not applicable to our election laws, and one that would do more harm than good, creating confusion instead of certainty, and having a tendency to hamper and perhaps to prevent the exercise of the elective privilege by the legal *222voter in certain cases, and therefore unconstitutional; yet, under the rule uniformly applied to statutes,' it would not defeat the operation of the remainder of the l&w, as I regard the form of registration rather as an incident to than as the main principle of the Act.
The fourth objection to the law, it seems to me, is fatal. The Act provides in substance that the board of councilmen of the city, upon the nomination of the mayor, shall appoint a Board of Commissioners of Registration and Election in and for the city of Detroit, who shall consist of four resident electors, and whose term of office shall be four years. This Board of Commissioners have placed wholly in their hands the appointment of the district boards of registration in every voting precinct in the city. They have also the absolute power of appointment of two of the three election inspectors in every voting district, leaving the electors the poor privilege of choosing the other upon the opening of the polls. Besides defining the powers and duties of said boards of commissioners, registration and election inspectors, the law prescribes the following qualifications of these officers as follows : First. “ Said board ” (of commissioners) “ shall be strictly non-partisan in character, two members thereof to bo from each of the two leading political parties in the said city.” Second. “One of said registrars ” (district board of registration) “to be from each of two leading political parties in said city.” Third. “ One inspector” (of elections) “so appointed to be from each of the two political parties represented in the common council of said city.” The law also provides that if any vacancy shall occur in the district registrars or election inspectors such vacancy shall be filled from the same political party to which the absentee belongs.
Section 1, article vii of our Constitution prescribes the qualifications of electors. It contains no provision for a registration law; and such a law can only be sustained and upheld under section 6 of article vii of that instrument, which authorizes the Legislature to pass laws “ to preserve the purity of elections, and guard against abuses of the elective franchise.” The Legislature is utterly powerless to j>ass *223any act to hinder or abridge, in the exercise of the electoral right, any person who is an elector under the Constitution, except the manifest intent and operation of the law be to protect tine legal voters from fraud and abuse of the elective franchise. If a registration law therefore is constitutional, it must be so drawn as by its terms to proscribe no man because of his political belief; and the officers whose duty it is to operate the machinery of registration and election, who sit in judgment upon the right of citizens to vote, cannot by law be restricted to any one or two political parties.
We must take judicial knowledge of the current' undisputed history of our State and country, and act upon the assumption and the fact that there are to-day, at least in the State of Michigan and in the city of Detroit, four political parties, to wit, Republican, Democratic, National or Greenback, and Union or Prohibition. To confine the registration and election boards to men composed wholly of any one, two , or three of these parties would be a plain violation of the spirit of our Constitution, and have a tendency to hamper and abridge the elective rights of those belonging to the political party or parties who by law would not and could not have any representation upon such boards. But such a law is also in direct conflict with the plain letter of the Constitution. Section 1, article xviii, of that instrument, after prescribing the form of the official oath of members of the Legislature and of all officers, executive and judicial, con- • eludes as follows : “And no other oath, declaration, or test shall be required as a qualification for any office or public trust.” 9
In my opinion there can be no doubt but this law subjects the officers of registration and election in Detroit to a political test. If the two leading parties in that city be Democratic and Republican, then any citizen who cannot by reason of his political conscience ally himself with one or the other of these parties is. debarred by law of the right of holding one of these offices. If the National and Prohibition parties should be the two leading ones, then the Republican or Democrat would be ostracised. There can be in a true' *224republican government no political or religious test in holding office, the political and religious liberty of the citizen, being at the foundation of rejjublican institutions. If this law had provided in express terms that these various boards should be equally divided between Democrats and Republicans, its repugnance to the Constitution would be plainly apparent to all. As it is, it accomplishes by indirect language the same result.
The opinion of Chief Justice Campbell in People v. Hurlbut 24 Mich. 90-92, correctly applies the principle that no person can be prevented from holding office because of his political opinions.
Suppose the Legislature should enact a law that the school officers of any city or village in this State should be selected equally from the members of the two leading churches therein, making a religious test, would any one argue for a moment that such an act was constitutional? And certainly the right of the citizen to his political opinions is and should be as zealously guarded as his right to his religious belief.
It is urged that the political proscription in this law is less than actually takes place without it; that those having the appointing power of registrars and inspectors under the old law do in Detroit, as a matter of fact, appoint all these officers from one party instead of two, thus precluding still more citizens from these places. In answer it can be said that this is an abuse of power not sanctioned by the law, but permitted, if at all, by its silence, while this Act before us puts the seal and stamp of approval upon the very abuse it seeks to cure, and makes it a requisite for these officers to be partisans of a certain name of designation, thus making this evil of partisan appointment a permanent feature of our State polity. For if the Legislature has power to require that these offices shall be filled by members of two parties only, it is competent to pass a law that they shall be holden only by the members of the leading party; and a partisan majority in the Legislature might fix the political belief of every municipal officer in the State, taking from the people of the locality the right to have a government of a different *225political color than the Legislature. The remedy is worse than the disease. It is not only political oppression, but a, deprivation of a local self-government.
Suppose that in one or more election districts in the city of Detroit the Nationals and Prohibitionists combined were numerically stronger than the united Republicans and Democrats, though a minority in the whole city. Then, in these days of party coalition, it might be possible for the Democrats and Republicans controlling the boards of registration and election in the city, and in these wards and districts, to Combine against the other two parties in such districts. In such a case there would be naturally the same incentive to and opportunity for frauds and abuses as if all the registrars and inspectors belonged to one party, and it is therefore doubtful if the present law would in all cases have the effect desired.
Suppose, further, the two leading parties in Detroit to be,, as they actually are, Democratic and Republican. The plurality of these dominant parties over the third party might be so small and trifling in the entire city that in two-thirds or even three-quarters of the wards in the city the third-party might have a plurality of votes over either, and yet have no representation except one inspector upon any of these boards, and therefore liable to be subject to the same evils that we now deplore.
Again, the inspectors must be of the same political shade-as the two leading parties in the common council; and it would not be an unusual thing to have the loading parties in the city not the same as the leading parties in the common council.
The argument might be elaborated further, but it is useless. In any way we turn this law, and apply it to the common every-day occurrences in political life and action at our elections, the more clearly does it appear that this act can have no other effect than a disfranchisement of a large body of the people from holding these offices, simply because they are politically for the time being in the minority in the whole city. And it should be remembered that all are liable *226to bear its ostracism. The changes and fluctuations in votes constantly going on often places the majority at the last election in the minority in the next, and they who wield the club of power under this law to-day may feel themselves its weight to-morrow.
I fully agree in the views so ably expressed by Justice Oamjibell in the leading opinion filed in this cause. The nearer the officers are to the people over whom they have control, the more easily and readily are reached the evils that result from political corruption, and the more speedy and certain the cure. The form of our State government presupposes that the people of each locality, each municipal district or political unit, are intelligent and virtuous enough to be fully capable of self-government, and the idea that the farther removed the election officers are from the people the less we encourage fraud and the more nearly we attain virtue at the ballot-box, is not in harmony with the theory and spirit of our institutions. It matters not what legislation has heretofore been adopted in the same road with this law; it is our duty to deal with the encroachment brought before us and to remove it.
The writ of mandamus must be denied.